169 S.W.3d 869 (2005)
STATE of Missouri, Respondent,
v.
George J. HUFFMAN, IV, Appellant.
No. WD 63240.
Missouri Court of Appeals, Western District.
August 30, 2005.
Craig A. Johnston Columbia, MO, for appellant.
Deborah Daniels, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, PAUL M. SPINDEN, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
George J. Huffman IV appeals his convictions by a jury on two counts of the class C felony of domestic assault in the second degree, § 565.073, RSMo 2000, for which he was sentenced, as a prior offender, to two concurrent seven-year terms of imprisonment in the custody of the Missouri Department of Corrections. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
The convictions are affirmed. Rule 30.25(b).